       Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

RANDY HOWARD GLIDDEN,
                                                        OPINION AND ORDER
                            Plaintiff,
                                                             19-cv-665-bbc
              v.

ANDREW M. SAUL,
Commissioner of Social Security,

                            Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Randy Howard Glidden seeks review of a final decision denying his claims

for disability insurance benefits and supplemental security income under the Social Security

Act. 42 U.S.C. § 405(g). The administrative law judge hearing his case found that plaintiff

had the severe impairments of spine disorder and asthma/chronic obstructive pulmonary

disease (COPD), but could still perform work in the national economy. Plaintiff contends

that the administrative law judge erred in assessing his back condition by ignoring his

subjective complaints of pain caused by his advanced spondylolisthesis at L5-S1, and by

“cherry-picking” the record. In addition, plaintiff says that the administrative law judge’s

demeanor evidenced “some degree” of hostility toward him and that this hostility tainted her

credibility findings. After reviewing the record, I find plaintiff’s arguments unpersuasive.

Therefore, I will affirm the commissioner’s decision.

       The following facts are drawn from the administrative record (AR).

                                             1
       Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 2 of 8



                                      BACKGROUND

       Plaintiff Randy Howard Glidden met the insured status requirements of the Social

Security Act through June 30, 2018. He claims not to have engaged in any substantial

gainful activity since January 1, 2016, his alleged onset date. After his application was

denied initially and on reconsideration, he asked for and was granted a hearing before an

administrative law judge, which took place on August 2, 2018. On October 17, 2018, the

administrative law judge ruled that plaintiff was not disabled but was capable of performing

his past relevant work as an inspector/packager and assembler. AR 16-24.

       Originally, plaintiff alleged a variety of problems, including depression, anxiety,

breathing difficulties, herniated discs in his back, back pain and learning and reading

disabilities, but he now alleges only spondylolisthesis. AR 20. He describes this as a spinal

condition that affects the lower vertebrae, causing one of the lower vertebrae to slip forward

into the bone directly below it. He adds that the condition is painful, but treatable in most

cases (www.healthline.com/health/spondylolisthesis). (The administrative law judge found

that both plaintiff’s back pain and COPD were severe impairments, but plaintiff discusses

only spondylolisthesis, so I will do the same.)

       In analyzing plaintiff’s eligibility for Social Security benefits, the administrative law

judge followed the sequential evaluation of disability set out in the regulations. 20 C.F.R.

§ 416.920. At step one, she found that plaintiff had not been engaged in substantial gainful

activity since January 1, 2016. At steps two and three, she found he had the severe

impairments of spine disorder and asthma/chronic obstructive pulmonary disease and these



                                               2
       Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 3 of 8



impairments significantly limited his ability to perform basic work activities, but neither of

them met or equaled the severity of a listed impairment in 29 C.F.R. Pt. 404, Subpt. P, App.

1. At step four, she found plaintiff had the residual functional capacity to perform light

work as defined in 20 C.F.R. §§ 404.1567(b) and 414.976(b),

       except to frequently climb ramps and stairs; occasionally climb
       ladders/ropes/scaffolds; frequent balancing; occasional kneeling, crouching and
       crawling; avoid concentrated exposure to unprotected heights and moving
       mechanical parts along with dust, gases, odors, fumes and poor ventilation;
       can change position as necessary every hour but only be off tasks less than
       10% of the day.

AR 19. In making this finding, the administrative law judge had to first consider all of

plaintiff’s symptoms to determine whether there was an underlying medically determinably

physical or mental impairment that could reasonably be expected to cause plaintiff’s pain or

other symptoms. Id. If that was shown, she had to evaluate the intensity, persistence and

limiting effects of the pain or other symptoms to determine the extent to which they limited

his functional limitations. AR 19-20.

       At steps four and five, the administrative law judge found that plaintiff’s allegations

of depression, anxiety, breathing difficulties, herniated disc, back pain and learning and

reading disabilities could reasonably be expected to cause the symptoms he alleged, but that

his statements about the intensity, persistence and limiting effects of the symptoms were not

entirely consistent with the medical evidence and other evidence in the record. AR 20. As

she noted, plaintiff’s back pain and breathing problems were controlled with medication, his

examinations showed no significant deficits and he did not comply with recommended

treatment, such as stopping smoking. Id.

                                              3
       Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 4 of 8



       The administrative law judge observed that plaintiff’s record showed evidence prior

to his alleged onset date of having been active, using machinery and mowing grass (as shown

by a reported injury to his hand from a metal grinding wheel in August 2013 and an injury

to his finger from a mower blade in October 2015), but it did not show any record of visits

to doctors for back pain prior to his alleged onset date. AR 20. Plaintiff alleged an onset

date in January 2016, when he experienced back pain after shoveling snow. At the time, he

was smoking a pack of cigarettes every day, his breathing was found to be unlabored without

audible wheezes or rales, “slight side bending and rotation at L5-S1” and he was able to raise

both legs off the exam table. Id.

       The administrative law judge concluded that plaintiff was capable of performing his

past relevant work as an inspector/packager and assembler and that this work did not require

the performance of work-related activities that plaintiff’s residual functional capacity would

preclude. AR 23. In reaching this conclusion, she relied on a vocational expert, who

testified that a person with plaintiff’s education, age, work history and the residual

functional capacity limitations noted by the administrative law judge would be able to

perform the jobs plaintiff had performed in the past as they were actually and generally

performed. AR 23-24.



                                         OPINION

       Plaintiff contends that when the administrative law judge reviewed his medical record,

she did not assess his subjective complaints of pain properly, as these related to his



                                              4
        Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 5 of 8



spondylosisthesis, and she did not follow SSR 16-3p, which directs an administrative law

judge to begin an analysis of a claimant’s complaints of pain by considering whether “there

is an underlying medically determinable physical or mental impairment(s) that could

reasonably be expected to produce the individual’s symptoms, such as pain.” 20 C.F.R. §

404.1529. Plaintiff says that, in his case, no consideration was given to his need for long

term use of narcotic pain medication, his limited ability to do any kind of work (including

housework), his leaving the house only once a day and limiting his travel, his need to lie

down for one or two hours each day and his limited household activities and ability to sit

and stand for any period. He also complains that the administrative law judge did not take

into account his need for a walker that arose after he kept tripping when he tried to use a

cane.

        Contrary to plaintiff’s contentions, the administrative law judge considered his

allegations regarding the location, duration, frequency and intensity of his pain and the

effects on his functioning. However, she found the objective medical evidence inconsistent

with plaintiff’s reports. The administrative law judge offered the following explanations for

why she did not give weight to plaintiff’s complaints: he told his treatment providers that

his medication controlled his back pain with no side effects, AR 21 (citing, e.g., AR 531, 539

and 550); he refused to try physical therapy and yoga for his back or to adjust his

medications; and he reported to his medical providers that he was able to garden, do yard

work and walk a mile to Walmart. In addition, although plaintiff said he had used a cane

for a few years because of his back pain, his treatment record showed that he had not used



                                              5
        Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 6 of 8



one from January 2016 to May 2018. At an examination in May 2016, he was observed

walking with a mildly antalgic gait and a mild limp, AR 20-21 (citing AR 480-81), but his

treatment records do not show that he limped at any other time. These reasons are well-

founded. Thus, it was reasonable for the administrative law judge to conclude that the

record did not fully support plaintiff’s statements about his subjective symptoms.

       Plaintiff challenges what he says was the administrative law judge’s failure to elicit an

explanation of the injuries he alleges he sustained while shoveling snow in January 2016.

However, it is plaintiff who bears the burden of proving that he is disabled, Summers v.

Berryhill, 864 F.3d 523, 527 (7th Cir. 2017), and he did not explain why he would have

been shoveling snow at a time when he said he required a cane to ambulate.

       Plaintiff also argues that the administrative law judge “cherry-picked” the record in

evaluating his subjective complaints, in violation of her duty to “consider all the relevant

medical evidence” and not ignore “evidence that points to a disability finding.” Denton v.

Astrue, 596 F.3d 419, 425 (7th Cir. 2010). Specifically, plaintiff complains that she paid

no attention to the evidence that his back pain reading shot up to a high reading of 8/10 at

the beginning of December in 2016. However, as the administrative law judge explained,

plaintiff’s unusually high reading was obtained shortly after a person he considered a friend

had attacked him in his home and stolen his oxycodone. AR 21 (citing AR 535).

       Finally, plaintiff contends that the administrative law judge exhibited bias toward him

at his hearing. However, as he recognizes, it is difficult to establish bias sufficient to warrant

a new hearing. The presumption is that the administrative law judge is unbiased, which



                                                6
        Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 7 of 8



means that to succeed on the claim, plaintiff must prove that she “displayed deep-seated and

unequivocal antagonism that would render fair judgment impossible.” Keith v. Barnhart,

473 F.3d 782, 788 (7th Cir. 2007) (quoting NLRB v. Webb Ford, Inc., 689 F.2d 733 (7th

Cir. 1982)). Plaintiff concedes that the hearing testimony in this case “may not reach the

level of ‘deep-seated and unequivocal antagonism,’” but he says that it shows a level of

hostility that merits remand and reassessment of plaintiff’s credibility. Dkt. #12, at p. 13.

       Plaintiff’s contention is undercut by a reading of the transcript of the hearing before

the administrative law judge. At most, the transcript shows that the administrative law judge

may have displayed annoyance when plaintiff’s answers were incomplete or he attempted

to evade her questions, but this does not establish hostility. Her impatience did not amount

to“deep-seated and unequivocal antagonism.”

       In sum, I conclude that the administrative law judge’s decision was thorough and

correct and that she explained her analysis of the evidence with enough detail and clarity to

permit meaningful appellate review. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351

(7th Cir. 2005). I also conclude that she did not demonstrate “profound bias,” which is

what is required for reversal of her decision. Prince v. Colvin, No. 13-cv-558, 2015 WI

410338, at *4 (W.D. Wis. Jan. 29, 2015). See also Keith, 473 F.3d at 788 (“[W]e begin

with the presumption that the hearing officer is unbiased. . . . It is only after a petitioner has

demonstrated that the decisionmaker ‘displayed deep-seated and unequivocal antagonism

that would render fair judgment impossible’ that the presumption is rebutted. . . .”).

Accordingly, I find the administrative law judge’s discussion of plaintiff’s case to be adequate



                                                7
       Case: 3:19-cv-00665-bbc Document #: 15 Filed: 05/06/20 Page 8 of 8



and support her decision that plaintiff is not disabled.      Therefore, I will affirm the

commissioner’s decision denying benefits.



                                          ORDER

       IT IS ORDERED that the decision of Andrew W. Saul, Commissioner of Social

Security, is AFFIRMED and plaintiff Randy Howard Glidden’s appeal is DISMISSED. The

clerk of court is directed to enter judgment in favor of defendant and close this case.

       Entered this 6th day of May, 2020.

                                          BY THE COURT:

                                             /s/

                                          __________________________
                                          BARBARA B. CRABB
                                          District Judge




                                             8
